Title: James Madison to Charles Stuart Waugh, 30 October 1827
From: Madison, James
To: Waugh, Charles Stuart


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Montpr.
                                
                                ocr. 30. 1827
                            
                        
                        Your letter of the 25th. was duly handed to me by Mr. Conway. The view you give of the state of your family,
                            and the anxiety you express, to improve it could not fail to excite my sympathy & good wishes. I am precluded
                            nevertheless from the step you ask from me, by a rule wch. the frequency of such applications, as well as other considerations
                            have obliged me to adopt. I must refer you therefore to the friendly interpositions of others not under the circumstances
                            by which I am controuled. With friendly respects
                        
                            
                                James Madison
                            
                        
                    